Per Curiam.

Respondent was admitted to practice in this Department in October, 1954.
This disciplinary proceeding was instituted by the New York State Bar Association, which filed a petition containing three charges of professional misconduct against respondent. The petition, served August 13, 1971, was returnable September 14, 1971. Respondent filed no answer and failed to appear before the court on the return day. On October 19, 1971 petitioner moved for judgment by virtue of respondent’s default. At that time respondent appeared with counsel and was granted one week’s adjournment to October 26. On that date one charge was *454withdrawn and respondent admitted the remaining two charges, one of which alleges professional misconduct in that he failed and neglected adequately to represent a client in connection with an alleged unlawful suspension from her position as a teacher in a public school system; the other alleges misconduct in failing to co-operate with the Brie County and New York State Bar Associations in investigations of the complaint by the teacher. Both charges are established by the affidavit of petitioner’s counsel, the testimony of respondent given at the proceedings on a preliminary investigation and the documentary evidence submitted by petitioner, as well as by respondent’s admission.
Under the circumstances, we are of the opinion that for respondent’s inattention to the interests of his client and to the proceedings pursued by the Bar Associations, he should be censured.
DelVecchio, J. P., Marsh, Wither, Gabrielli and Henry, JJ., concur.
Order entered censuring respondent.